                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                              LAFAYETTE DIVISION

UNITED STATES OF AMERICA                           CASE NO. 6:19-CR-00084-02

VERSUS                                             JUDGE WALTER

BRYCE CHAPMAN (02)                                 MAGISTRATE JUDGE HANNA

                 REPORT AND RECOMMENDATION ON
  FELONY GUILTY PLEA BEFORE THE UNITED STATES MAGISTRATE JUDGE

       Pursuant to Title 28, United States Code, Section 636(b), and with the written and oral

consent of the defendant, this matter has been referred by the District Court for administration of

guilty plea and allocution under Rule 11 of the Federal Rules of Criminal Procedure.

       This cause came before the undersigned United States Magistrate Judge for a change of

plea hearing and allocution of the defendant, Bryce Chapman on July 10, 2019. The defendant

was present with his counsel, Gerald Block.

       After the hearing, and for the reasons orally assigned, it is the finding of the undersigned

that the defendant is fully competent, that his plea of guilty is knowing and voluntary, and that his

guilty plea to Count 5 of the Indictment is fully supported by a written factual basis for each of the

essential elements of the offense.

       Additionally, the defendant voluntarily waived the fourteen day objection period that

would otherwise be available under 28 U.S.C. § 636. (Rec. Doc. 54).

       Therefore, the undersigned United States Magistrate Judge recommends that the District

Court ACCEPT the guilty plea of the defendant, Bryce Chapman, in accordance with the terms

of the plea agreement filed in the record of these proceedings, and that Bryce Chapman be finally

adjudged guilty of the offense charged in Count 5 of the Indictment.
                                   -2-
THUS DONE AND SIGNED in chambers, at Lafayette, Louisiana, on July 15, 2019.




                                 ____________________________________
                                 PATRICK J. HANNA
                                 UNITED STATES MAGISTRATE JUDGE
